Citation Nr: 1632044	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  08-19 868A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) in the Navy Reserve from June 1988 to September 1990.  He also had periods of ACDUTRA and inactive duty for training (INACDUTRA) during non-consecutive periods between July 1997 to September 2011.  He also had active duty service from January 2012 to June 2012.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In November 2010, the Veteran testified at a video teleconference hearing.  A transcript is of record.

In May 2010, the Board remanded this matter for further development and to schedule a hearing.  Thereafter, the Board remanded this matter in May 2011, December 2013, October 2014, and August 2015 for further development and examination.

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

VA examinations have been performed for this claim in April 2007, July 2011, February 2014, December 2014 with an addendum opinion dated March 2015, and November 2015.

As stated in the prior remand, according to an addendum opinion obtained in March 2015, the Veteran's back condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness.  In support of this opinion, the examiner stated that while on active duty from January to June 2012, the Veteran sustained four episodes of lower back pain for which he was treated.  The VA examiner found these episodes to be acute events which caused an injury to the back.  The VA examiner further noted that a continuation of pain was not documented in the medical records.  Because the lower back pain is precipitated by an event, this makes these recurrent episodes acute and not chronic as chronic back pain will recur without any precipitating event.  Furthermore, the examiner found the Veteran's low back pain was not aggravated beyond its natural progression by his service.

The Veteran has consistently stated that his low back condition has been diagnosed as chronic.  According to a February 2016 statement, the Veteran stated that his low back disorder was chronic and was aggravated during his active-duty service in Afghanistan from January 13, 2012, to June 8, 2012.  The Veteran submitted Report of Medical History and Report of Medical Assessment at separation in May 2012 which indicates the Veteran's reported low back pain and problems were chronic.  

Given the Veteran's contentions, the May 2012 separation reports that his low back pain and problems were chronic, and as these records have not been considered by the December 2014 VA examination and March 2015 addendum, the Board finds another addendum opinion is needed.

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the examiner who conducted the Veteran's December 2014 VA examination and March 2015 addendum report.  If the examiner is unavailable, return the claims file to a qualified medical professional.  If the examiner determines that an examination is necessary, one should be scheduled.  

The VA examiner is asked to consider and address the May 2012 Medical History and Report of Medical Assessment indicating chronic low back pain and problems and whether it changes the March 2015 addendum opinion.  If the VA examiner finds that the May 2012 separation reports does alter the March 2015 opinion, it must be explained.

Ultimately, the question is whether it is at least as likely as not (50 percent or greater probability) that the preexisting back condition was aggravated (an increase in severity of a preexisting level of disability beyond natural progression) during the period of active duty in 2012. 

The examiner must review the claims file and must note that review in the report.  All indicated studies and tests deemed necessary should be conducted, to include x-ray studies, if the current examiner deems such to be necessary.  

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of disability (i.e., a baseline) before the onset of the aggravation.

The claims file should be provided to the examiner for review in conjunction with the examination and such should be acknowledged.  All appropriate testing should be accomplished and all findings and conclusions should be set forth in a legible report.

All opinions expressed by the examiner should be accompanied by a complete, clear rationale, with citation to relevant medical findings and lay statements.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Any indicated diagnostic tests and studies should be accomplished.  The Veteran's complaints and lay history should be recorded in full and addressed. 

If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2. Upon completion of the addendum, review the examiner's report to ensure substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Take any necessary corrective action.  38 C.F.R. § 4.2.

3. Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AOJAMC should readjudicate the Veteran's claim, considering all applicable laws and regulations.  The AOJ should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

